--------------------------------------------------------------------------------

Exhibit 10.1



SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the 19th day
of November, 2019, by and among BioCryst Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and 667, L.P., a Delaware limited partnership and
Baker Brothers Life Sciences, L.P., a Delaware limited partnership (each a
“Buyer” and collectively the “Buyers”). Each Buyer and the Company are sometimes
each referred to herein as a “party” and collectively as the “parties.”
 
W I T N E S S E T H:
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company wishes to sell to Buyers, and Buyers wish to purchase from the Company,
warrants, substantially in the form attached hereto as Exhibit A (the
“Pre-Funded Warrants”), to purchase shares of the Company’s common stock, par
value $0.01 per share (the “Common Stock”) with an exercise price of $0.01 (such
purchased shares, the “Warrant Shares”). The Pre-Funded Warrants and the Warrant
Shares are collectively referred to herein as the “Securities.”
 
WHEREAS, On November 13, 2019, the Company entered into an Underwriting
Agreement with J.P. Morgan Securities LLC, as Representative of the several
Underwriters therein, which Underwriting Agreement included a 60-day “clear
market provision”, which if not waived by the Underwriters would have prohibited
the Company from entering into this Agreement on the date hereof.  As a
condition to the Underwriters granting such waiver, Buyers agreed to enter into
the seven-day lock-up contained herein.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, hereby agree as
follows:
 

1.
Purchase and Sale of Securities. Subject to the terms and conditions of this
Agreement, on or before November 21, 2019 (the “Closing Date”), each Buyer
agrees to purchase and the Company agrees to sell and issue to such Buyer the
number of Pre-Funded Warrants set forth on the Buyers’ signature page hereof,
and each Buyer shall pay to the Company as the purchase price therefor via wire
transfer the amount set forth under such Buyer’s name on Buyers’ signature page
hereof. The Warrant Shares, when issued and delivered upon exercise of the
Pre-Funded Warrants in accordance therewith, shall be validly issued and fully
paid and non-assessable.

 


2.
Representations and Warranties of Buyers. Each Buyer represents and warrants as
to itself to the Company that as of the date hereof and the Closing Date:

 


  (a)
Organization and Qualification. Buyer is a Delaware limited partnership duly
organized and validly existing in good standing under the laws of the
jurisdiction in which it is organized, and has the requisite organizational
power and authority to own its properties and to carry on its business as now
being conducted.

 



(b)
Enforcement; Validity. This Agreement has been duly and validly authorized,
executed and delivered on behalf of Buyer and is a valid and binding agreement
of Buyer enforceable against Buyer in accordance with its terms, subject as to
enforceability to (i) general principles of equity and to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies and (ii) public policy underlying any law, rule or
regulation (including any federal or state securities law, rule or regulation)
with regards to indemnification, contribution or exculpation. The execution and
delivery of this Agreement by Buyer and the consummation by it of the
transaction contemplated hereby do not conflict with Buyer’s certificate of
organization or operating agreement or similar documents, and do not require
further consent or authorization by Buyer, its managers or its members.

 

--------------------------------------------------------------------------------


(c)
Investment Purpose. Buyer is entering into this Agreement and acquiring the
Securities for its own account for investment; provided, however, by making the
representations herein, Buyer does not agree to hold any of the Securities for
any minimum or other specific term other than as set forth in Section 4(d)
hereof.

 



(d)
No Prior Short Selling. Buyer represents and warrants to the Company that at no
time in the twelve months immediately preceding the date of this Agreement has
any of Buyer, its agents, representatives or affiliates engaged in or effected,
in any manner whatsoever, directly or indirectly, any (i) “short sale” (as such
term is defined in Section 242.200 of Regulation SHO of the Securities Act of
1934, as amended (the “Exchange Act”), of the Common Stock or (ii) hedging
transaction, which in the case of (i) and (ii) establishes a net short position
with respect to the Common Stock.

 


(e)
Accredited Investor Status. Buyer is an “accredited investor” as that term is
defined in Rule 501(a)(3) of Regulation D under the Securities Act of 1933, as
amended, and the rules and regulations of the Securities and Exchange Commission
(the “SEC”) thereunder (collectively, the “Securities Act”).

 



(f)
Information. Buyer has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities that have been reasonably requested by Buyer,
including, without limitation, the Company’s filings with the SEC. Buyer
understands that its investment in the Securities involves a high degree of
risk. Buyer (i) is able to bear the economic risk of an investment in the
Securities including a total loss, (ii) has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the proposed investment in the Securities and (iii) has had an
opportunity to ask questions of and receive answers from the officers of the
Company concerning the financial condition and business of the Company and other
matters related to an investment in the Securities. Neither such inquiries nor
any other due diligence investigations conducted by Buyer or its representatives
shall modify, amend or affect Buyer’s right to rely on the Company’s
representations and warranties contained in Section 3 below. Buyer has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.

 



(g)
No Governmental Review. Buyer understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.

 
2

--------------------------------------------------------------------------------

3.
Representations and Warranties of the Company. The Company represents and
warrants to Buyers that as of the date hereof and the Closing Date:

 



(a)
Organization and Qualification. The Company is a Delaware corporation duly
organized and validly existing in good standing under the laws of the
jurisdiction in which it is organized, and has the requisite organizational
power and authority to own its properties and to carry on its business as now
being conducted.

 



(b)
Enforcement; Validity. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement. This Agreement has been duly and validly authorized, executed and
delivered on behalf of the Company and is a valid and binding agreement of the
Company enforceable against the Company in accordance with its terms, subject as
to enforceability to (i) general principles of equity and to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies and (ii) public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation) with regards to indemnification, contribution or exculpation. The
execution and delivery of this Agreement by the Company and the consummation by
it of the transaction contemplated hereby do not conflict with the Company’s
certificate of organization or operating agreement or similar documents, and do
not require further consent or authorization by the Company.

 



(c)
Authorization of the Securities. The Pre-Funded Warrants have been duly
authorized by the Company and, when executed and delivered by the Company, will
be valid and binding agreements of the Company, enforceable against the Company
in accordance with their terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles. The Warrant Shares have been duly authorized and validly
reserved for issuance upon exercise of the Pre-Funded Warrants in a number
sufficient to meet the current exercise requirements. The Warrant Shares, when
issued and delivered upon exercise of the Pre-Funded Warrants in accordance
therewith, shall be (i) validly issued, fully paid and non-assessable and (ii)
free from all taxes, liens and charges with respect to the issuance thereof,
with the holders being entitled to all rights accorded to a holder of Common
Stock.

 



(d)
No Conflicts.  The execution, delivery and performance by the Company of this
Agreement and the Pre-Funded Warrants, the issuance and sale of the Securities
and the consummation of the transactions contemplated by this Agreement will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, result in the termination,
modification or acceleration of, or result in the creation or imposition of any
lien, charge or encumbrance upon any property, right or asset of the Company or
any of its subsidiaries pursuant to, any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any property, right or asset of the Company or any of its
subsidiaries is subject, (ii) result in any violation of the provisions of the
charter or bylaws or similar organizational documents of the Company or any of
its subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (i) and (iii) above, for
any such conflict, breach, violation, default, lien, charge or encumbrance that
would not, individually or in the aggregate, have a material adverse effect on
the business, properties, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its subsidiaries taken as
a whole or on the performance by the Company of its obligations under this
Agreement.



3

--------------------------------------------------------------------------------




(e)
Registrable Securities. The Warrant Shares when issued will constitute
“Registrable Securities” pursuant to that certain Registration Rights Agreement,
dated as of March 15, 2017, by and between the Company and the investors party
thereto and shall not cease to be “Registrable Securities” on account of being
delivered pursuant to a registration statement under the Securities Act.

 



(f)
SEC Documents; Financial Statements. The Shelf Registration Statement (as
defined herein) and the Prospectus Supplement (as defined herein), together with
the documents incorporated by reference in the Shelf Registration Statement and
the Prospectus Supplement, when they were filed with the SEC, conformed in all
material respects to the requirements of the Securities Act and the Exchange
Act, and none of such documents contained any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company has not, directly or indirectly, offered or sold the
Securities by means of any “prospectus” (within the meaning of the Securities
Act) or used any “prospectus” (within the meaning of the Securities Act) in
connection with the offer or sale of the Securities, in each case other than the
prospectus including the Shelf Registration Statement and the Prospectus
Supplement. The financial statements (including the related notes thereto) of
the Company and its consolidated subsidiaries included or incorporated by
reference in the Shelf Registration Statement and the Prospectus Supplement
comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as applicable, and present fairly the
financial position of the Company and its consolidated subsidiaries as of the
dates indicated and the results of their operations and the changes in their
cash flows for the periods specified; such financial statements have been
prepared in conformity with generally accepted accounting principles in the
United States applied on a consistent basis throughout the periods covered
thereby, and any supporting schedules included or incorporated by reference in
the Shelf Registration Statement present fairly the information required to be
stated therein; and the other financial information included or incorporated by
reference in the Shelf Registration Statement and the Prospectus Supplement has
been derived from the accounting records of the Company and its consolidated
subsidiaries and presents fairly the information shown thereby.

 



(g)
No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in the Shelf
Registration Statement and the Prospectus Supplement, (i) there has not been any
change in the capital stock (other than the issuance of shares of Common Stock
upon the exercise of stock options and vesting of restricted stock units
described as outstanding in, and the grant of options and awards under existing
equity incentive plans described in, any public filings with the SEC prior to
the date hereof), short-term debt or long-term debt of the Company or any of its
subsidiaries, or any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of capital stock, or any
material adverse change, or any development that could reasonably be expected to
result in a material adverse change, in or affecting the business, properties,
management, financial position, stockholders’ equity, results of operations or
prospects of the Company and its subsidiaries taken as a whole; (ii) neither the
Company nor any of its subsidiaries has entered into any transaction or
agreement (whether or not in the ordinary course of business) that is material
to the Company and its subsidiaries taken as a whole or incurred any liability
or obligation, direct or contingent, that is material to the Company and its
subsidiaries taken as a whole; and (iii) neither the Company nor any of its
subsidiaries has sustained any loss or interference with its business that is
material to the Company and its subsidiaries taken as a whole and that is either
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in the case of each of clauses (i), (ii), and (iii) above as otherwise
disclosed in the Company’s public filings with the SEC prior to the date hereof.



4

--------------------------------------------------------------------------------


(h)
Acknowledgement Regarding Buyers’ Status. The Company acknowledges and agrees
that each Buyer is acting solely in the capacity of arm’s length purchaser with
respect to this Agreement and the transaction contemplated hereby. The Company
further acknowledges that neither Buyer is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transaction contemplated hereby and any advice given by Buyers
or any of their representatives or agents in connection with this Agreement and
the transaction contemplated hereby is merely incidental to Buyers’ purchase of
the Securities. The Company further represents to Buyers that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation by the Company and its representatives and advisors.

 


(i)
Registration Statement. The Shelf Registration Statement has been declared
effective by the SEC, and no stop order has been issued or is pending or, to the
knowledge of the Company, threatened by the SEC with respect thereto. As of the
date hereof, the Company has a dollar amount of securities registered and unsold
under the Shelf Registration Statement, which is not less than the amount
necessary to register the Securities on the date hereof.

 

4.
Covenants.

 


(a)
Filing of Form 8-K and Prospectus Supplement. The Company agrees that it shall,
within the time required under the Exchange Act file a Current Report on Form
8-K disclosing this Agreement and the transaction contemplated hereby. The
Company shall file within two (2) Business Days from the date hereof a
prospectus supplement to the Company’s existing shelf registration statement on
Form S-3 (File No. 333-221421, the “Shelf Registration Statement”) covering the
sale of the Securities (the “Prospectus Supplement”). The Shelf Registration
Statement (including any amendments or supplements thereto and prospectuses or
prospectus supplements, including the Prospectus Supplement, contained therein)
shall not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein, or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading.

 


(b)
Post-Effective Amendments. If, at the time this Agreement is executed and
delivered, it is necessary or appropriate for a post-effective amendment to the
Shelf Registration Statement, or a registration statement under Rule 462(b)
under the Securities Act (“Rule 462(b)”), to be filed with the SEC and become
effective before the exercise of the Pre-Funded Warrants and the issue and sale
of the Warrant Shares, the Company will use its best efforts to cause such
post-effective amendment or such registration statement to be filed and become
effective, and will pay any applicable fees in accordance with the Securities
Act, as soon as possible; and the Company will advise Buyers promptly and, if
requested by Buyers, will confirm such advice in writing, when such
post-effective amendment or such registration statement has become effective.

 
5

--------------------------------------------------------------------------------


(c)
Maintenance of Registration. The Company shall, at all times while any
Pre-Funded Warrants are outstanding, use its best efforts to maintain a
registration statement covering the exercise of the Pre-Funded Warrants and the
issue and sale of the Warrant Shares such that the Warrant Shares, when issued,
will not be subject to resale restrictions under the Securities Act, except to
the extent that the Warrant Shares are owned by affiliates.

 


(d)
Warrant Shares Reserved. The Company shall, at all times while any Pre-Funded
Warrants are outstanding, reserve and keep available out of the aggregate of its
authorized but unissued and otherwise unreserved Common Stock, solely for the
purpose of enabling it to issue Warrant Shares upon exercise of such Pre-Funded
Warrants, the number of Warrant Shares that are initially issuable and
deliverable upon the exercise of the then-outstanding Pre-Funded Warrants.

 


(e)
Expenses. The Company shall pay all costs, expenses, fees and taxes in
connection with (i) the preparation and filing of the Shelf Registration
Statement, the Prospectus Supplement and any amendments or supplements thereto,
and the printing and furnishing of copies of each thereof to Buyers (including
costs of mailing and shipment), (ii) the registration, issue, sale and delivery
of the Securities including any stock or transfer taxes and stamp or similar
duties payable upon the sale, issuance or delivery of the Securities to Buyers,
(iii) the qualification of the Securities for offering and sale under state or
foreign laws and the determination of their eligibility for investment under
state or foreign law, (iv) any listing of the Securities on any securities
exchange or qualification of the Securities for listing on Nasdaq and any
registration thereof under the Exchange Act, (v) the fees and disbursements of
any transfer agent or registrar for the Securities, (vi) the costs and expenses
of qualifying the Warrant Shares for inclusion in the book-entry settlement
system of the DTC, and (vii) the performance of the Company’s other obligations
hereunder.

 


(f)
Disclosure. The Company shall provide Buyers, for their review, copies of the
Prospectus Supplement and any Form 8-K, press release or other communication to
be issued by the Company relating to the Securities. The Company shall, prior to
the opening of the financial markets in New York City on or before the business
day immediately after the date hereof: file a Current Report on Form 8-K with
the SEC, including a form of this Agreement as an exhibit thereto, which
discloses all material non-public information disclosed to Buyers.

 


(g)
Listing. The Company shall promptly secure the listing of all of the Warrant
Shares upon each national securities exchange and automated quotation system
that requires an application by the Company for listing, if any, upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and shall maintain such listing, so long as any other shares of Common Stock
shall be so listed. The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section.

 


(h)
Transfer Agent. The Company shall maintain a transfer agent and, if necessary
under the jurisdiction of incorporation of the Company, a registrar for the
Warrant Shares.

 
6

--------------------------------------------------------------------------------


(i)
Lock-Up. Each Buyer agrees that for a period of seven calendar days after the
date the Pre-Funded Warrants are issued, it will not (i) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any shares of the
Company’s Common Stock or any securities convertible into or exercisable or
exchangeable for the Company’s Common Stock (including, without limitation, the
Pre-Funded Warrants), or publicly disclose the intention to undertake any of the
foregoing, (ii) enter into any swap or other agreement that transfers, in whole
or in part, any of the economic consequences of ownership of the Common Stock or
such other securities, whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, or (iii) make any demand for or exercise any
right with respect to the registration of any shares of the Company’s Common
Stock or any security convertible into or exercisable or exchangeable for the
Company’s Common Stock.

 

5.
Closing Conditions.

 


(a)
The obligations of the Company hereunder are subject to the following conditions
being met:

 

 
i.
the accuracy in all material respects as of the date hereof and the Closing Date
of the representations and warranties by Buyers contained herein; and

 


ii.
the delivery by each Buyer of the purchase price set forth on Buyers’ signature
page hereto to the Company.

 


(b)
The obligations of the Buyers hereunder are subject to the performance by the
Company of its obligations hereunder and to the following conditions being met:





i.
the accuracy in all material respects as of the date hereof and the Closing Date
of the representations and warranties by the Company contained herein;

 


ii.
the delivery by the Company to Buyers of the Prospectus Supplement;

 


iii.
the delivery by the Company to Buyers of the Pre-Funded Warrants;

 


iv.
the delivery by the Company to Buyers at the time of purchase of an opinion
letter of Gibson, Dunn & Crutcher LLP, counsel for the Company, addressed to
Buyers, and dated the time of purchase, in form and substance reasonably
satisfactory to Buyers; provided, however, that such opinion shall not be
required to include a negative assurance letter;

 


v.
no prospectus or amendment or supplement to the Shelf Registration Statement or
the Prospectus Supplement shall have been filed to which Buyers shall have
reasonably objected in writing;





vi.
the Shelf Registration Statement and any registration statement required to be
filed, prior to the sale of the Securities, under the Securities Act pursuant to
Rule 462(b) shall have been filed and shall have become effective under the
Securities Act, and the Prospectus Supplement shall have been filed with the SEC
pursuant to Rule 424(b) under the Securities Act; and

 
7

--------------------------------------------------------------------------------


vii.
the delivery by the Company to Buyers at the time of purchase of certificates of
(i) its Chief Legal Officer, dated the time of purchase, in form and substance
reasonably satisfactory to Buyers and (ii) its Secretary or an Assistant
Secretary, in form and substance reasonably satisfactory to Buyers.

 

6.
Transfer Agent Instructions. All of the Pre-Funded Warrants to be issued under
this Agreement shall be issued without any restrictive legend. All of the
Warrant Shares to be issued under this Agreement shall be issued without any
restrictive legend, provided that the Company either maintains an effective
registration statement covering the exercise of the Pre-Funded Warrants and the
issue and sale of the Warrant Shares, or the Warrant Shares are issued upon a
“net share exercise” of the Pre-Funded Warrants pursuant to the terms thereof.
Following exercise of the Pre-Funded Warrants in accordance with the terms
thereof, the Company shall issue irrevocable instructions to the Transfer Agent
and any subsequent transfer agent, to issue Common Stock in the name of Buyers
for the Warrant Shares. For purposes herein, “Transfer Agent” means American
Stock Transfer & Trust Company, LLC, as the Company’s transfer agent and
registrar for the Common Stock, and any successor appointed in such capacity.

 

7.
Miscellaneous.

 


(a)
Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 


(b)
Governing Law; Jury Trial. This Agreement shall be governed by and construed
under the laws of the State of New York as applied to agreements among New York
residents entered into and to be performed entirely within New York. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 


(c)
Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or pdf (or other
electronic reproduction) signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or .pdf (or other electronic
reproduction) signature.

 


(d)
Headings. The headings, titles and subtitles used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.

 
8

--------------------------------------------------------------------------------


(e)
Notices. Any notices, consents or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered: (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iii) upon receipt, when sent by electronic message (provided the recipient
responds to the message and confirmation of both electronic messages are kept on
file by the sending party); or (iv) one (1) Business Day after timely deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 
If to the Company:


BioCryst Pharmaceuticals, Inc.
4504 Emperor Blvd., Suite 200
Durham, North Carolina 27703
Telephone: 919-859-7930
Attention: Alane Barnes
Email: ABarnes@biocryst.com


With a copy (which shall not constitute notice) to:


Gibson, Dunn and Crutcher LLP
1801 California Street
Denver, Colorado
Telephone: 303-298-5740
Attention: Robyn E. Zolman
Email: RZolman@gibsondunn.com
 
If to Buyers:


Baker Brothers Life Sciences, L.P.
860 Washington Street
New York, NY 10014
Telephone: 212-339-5699
Attention: Scott Lessing
Email: slessing@BBInvestments.com


With a copy (which shall not constitute notice) to:


Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036-6745
Telephone: 212-872-8069
Attention: Jeffrey Kochian
Email: jkochian@akingump.com



9

--------------------------------------------------------------------------------


(f)
Finder’s Fee. Each party represents that it neither is nor will be obligated for
any finders’ fee or commission in connection with this transaction. Buyer agrees
to indemnify and to hold harmless the Company from any liability for any
commission or compensation in the nature of a finders’ fee (and the costs and
expenses of defending against such liability or asserted liability) for which
Buyer or any of its officers, partners, employees, or representatives is
responsible. The Company agrees to indemnify and hold harmless Buyer from any
liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.





(g)
Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and each Buyer.

 


(h)
Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 


(i)
Entire Agreement. This Agreement and the other documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations, or
covenants except as specifically set forth herein or therein.

 


(j)
Indemnification. In consideration of Buyer’s execution and delivery of is
Agreement and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under this Agreement, the Company shall defend,
protect, indemnify and hold harmless Buyer and all of its affiliates, members,
officers, directors, and employees, and any of the foregoing person’s agents or
other representatives (including, without limitation, those retained in
connection with the transaction contemplated by this Agreement) (collectively,
the “Indemnitees”) from and against any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (irrespective of whether any such Indemnitee is
a party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to (i) any misrepresentation or breach of any representation or
warranty made by the Company in this Agreement or any other certificate,
instrument or document contemplated hereby, (ii) any breach of any covenant,
agreement or obligation of the Company contained in this Agreement or any other
certificate, instrument or document contemplated hereby, or (iii) any cause of
action, suit or claim brought or made against such Indemnitee and arising out of
or resulting from the execution, delivery, performance or enforcement of this
Agreement or any other certificate, instrument or document contemplated hereby,
other than with respect to Indemnified Liabilities which directly and primarily
result from (A) a breach of any of Buyer’s representations and warranties,
covenants or agreements contained in this Agreement, or (B) the gross
negligence, bad faith or willful misconduct of Buyer or any other Indemnitee. To
the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law.

 
10

--------------------------------------------------------------------------------


(k)
Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of the Agreement or any amendments hereto.

 


(l)
Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transaction contemplated
hereby.

 
[Signature Pages Follow]
 
11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.
 
BIOCRYST PHARMACEUTICALS, INC.
       
By:
/s/ Alane Barnes
       
Name:
Alane Barnes
       
Title:
Senior Vice President and Chief Legal Officer
 




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.
 
667, L.P.
 

By:  BAKER BROS. ADVISORS LP, management company and investment adviser to 667,
L.P., pursuant to authority granted to it by Baker Biotech Capital, L.P.,
general partner  to 667, L.P., and not as the general partner.
 
By:
/s/ Scott L. Lessing
   
Scott L. Lessing
 
President



 
Number of Pre-Funded Warrants:
   
977,457
           
Purchase Price:
 
$
1,651,902.33
 

 
BAKER BROTHERS LIFE SCIENCES, L.P.
 
By:  BAKER BROS. ADVISORS LP, management company and investment adviser to Baker
Brothers Life Sciences, L.P., pursuant to authority granted to it by Baker
Brothers Life Sciences Capital, L.P., general partner  to Baker Brothers Life
Sciences, L.P., and not as the general partner.
 
By:
/s/ Scott L. Lessing
   
Scott L. Lessing
 
President



Number of Pre-Funded Warrants:
   
10,787,249
           
Purchase Price:
 
$
18,230,450.81
 




--------------------------------------------------------------------------------

EXHIBIT A
 
Form of Pre-Funded Warrant
 
BIOCRYST PHARMACEUTICALS, INC.
 
FORM OF PRE-FUNDED WARRANT TO PURCHASE COMMON STOCK


Number of Shares: [           ]
(subject to adjustment)


Warrant No. [   ]
Original Issue Date: November [   ], 2019
 
BioCryst Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, [Baker Brothers Life Sciences, L.P.][667,
L.P.] or its permitted registered assigns (the “Holder”), is entitled, subject
to the terms set forth below, to purchase from the Company up to a total of [   
            ] shares of common stock, $0.01 par value per share (the “Common
Stock”), of the Company (each such share, a “Warrant Share” and all such shares,
the “Warrant Shares”) at an exercise price per share equal to $0.01 per share
(as adjusted from time to time as provided in Section 9 herein, the “Exercise
Price”), upon surrender of this Warrant to Purchase Common Stock (including any
Warrants to Purchase Common Stock issued in exchange, transfer or replacement
hereof, the “Warrant”) at any time and from time to time on or after the date
hereof (the “Original Issue Date”), subject to the following terms and
conditions:
 
1.     Definitions. For purposes of this Warrant, the following terms shall have
the following meanings:
 
(a) “Affiliate” means any Person directly or indirectly controlled by,
controlling or under common control with, a Holder, but only for so long as such
control shall continue. For purposes of this definition, “control” (including,
with correlative meanings, “controlled by”, “controlling” and “under common
control with”) means, with respect to a Person, possession, direct or indirect,
of (a) the power to direct or cause direction of the management and policies of
such Person (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise), or (b) at least 50% of the
voting securities (whether directly or pursuant to any option, warrant or other
similar arrangement) or other comparable equity interests.
 
(b) “Commission” means the United States Securities and Exchange Commission.
 
(c) “Closing Sale Price” means, for any security as of any date, the last trade
price for such security on the Principal Trading Market for such security, as
reported by Bloomberg Financial Markets, or, if such Principal Trading Market
begins to operate on an extended hours basis and does not designate the last
trade price, then the last trade price of such security prior to 4:00 P.M., New
York City time, as reported by Bloomberg Financial Markets, or if the foregoing
do not apply, the last trade price of such security in the over-the-counter
market on the electronic bulletin board for such security as reported by
Bloomberg Financial Markets, or, if no last trade price is reported for such
security by Bloomberg Financial Markets, the average of the bid and ask prices,
of any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC. If the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Sale Price of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then the Board of Directors of the
Company shall use its good faith judgment to determine the fair market value.
The Board of Directors’ determination shall be binding upon all parties absent
demonstrable error. All such determinations shall be appropriately adjusted for
any stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.
 
(d) “Principal Trading Market” means the national securities exchange or other
trading market on which the Common Stock is primarily listed on and quoted for
trading, which, as of the Original Issue Date, shall be the Nasdaq Global Select
Market.
 
(e) “Registration Statement” means the Company’s Registration Statement on Form
S-3 (File No. 333-221421), as amended, declared effective on December 12, 2017.



--------------------------------------------------------------------------------

(f) “Securities Act” means the Securities Act of 1933, as amended.
 
(g) “Trading Day” means any weekday on which the Principal Trading Market is
open for trading.
 
(h) “Transfer Agent” means American Stock Transfer & Trust Company, LLC, the
Company’s transfer agent and registrar for the Common Stock, and any successor
appointed in such capacity.
 
2.     Issuance of Securities; Registration of Warrants. The Warrant, as
initially issued by the Company, is offered and sold pursuant to the
Registration Statement. The Company shall register ownership of this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder (which shall include the initial
Holder or, as the case may be, any assignee to which this Warrant is assigned
hereunder) from time to time. The Company may deem and treat the registered
Holder of this Warrant as the absolute owner hereof for the purpose of any
exercise hereof or any distribution to the Holder, and for all other purposes,
absent actual notice to the contrary.
 
3.     Registration of Transfers. Subject to compliance with all applicable
securities laws, the Company shall, or will cause its Transfer Agent to,
register the transfer of all or any portion of this Warrant in the Warrant
Register, upon surrender of this Warrant, and payment for all applicable
transfer taxes (if any). Upon any such registration or transfer, a new warrant
to purchase Common Stock in substantially the form of this Warrant (any such new
warrant, a “New Warrant”) evidencing the portion of this Warrant so transferred
shall be issued to the transferee, and a New Warrant evidencing the remaining
portion of this Warrant not so transferred, if any, shall be issued to the
transferring Holder. The acceptance of the New Warrant by the transferee thereof
shall be deemed the acceptance by such transferee of all of the rights and
obligations in respect of the New Warrant that the Holder has in respect of this
Warrant. The Company shall, or will cause its Transfer Agent to, prepare, issue
and deliver at the Company’s own expense any New Warrant under this Section 3.
Until due presentment for registration of transfer, the Company may treat the
registered Holder hereof as the owner and holder for all purposes, and the
Company shall not be affected by any notice to the contrary.
 
4.     Exercise and Duration of Warrants.
 
(a) All or any part of this Warrant shall be exercisable by the registered
Holder in any manner permitted by this Warrant at any time and from time to time
on or after the Original Issue Date.
 
(b) The Holder may exercise this Warrant by delivering (as determined in
accordance with the notice provisions hereof) to the Company an exercise notice,
in the form attached as Schedule 1 hereto (the “Exercise Notice”), completed and
duly signed.  Within one (1) Trading Day following the date of delivery of the
Exercise Notice, the Holder shall make payment of the Exercise Price for the
number of Warrant Shares as to which this Warrant is being exercised (which may
take the form of a “cashless exercise” if so indicated in the Exercise Notice
pursuant to Section 10 below).  The date on which the Notice of Exercise is
delivered to the Company (as determined in accordance with the notice provisions
hereof) is an “Exercise Date” provided, that if the Exercise Price is not
delivered on or before one (1) Trading Day following the date of delivery of the
Exercise Notice, the Exercise Date shall be deemed to be one (1) Trading Day
following the date of that the Exercise Price is delivered to the Company. No
ink-original Notice of Exercise shall be required, nor shall any medallion
guarantee (or other type of guarantee or notarization) of any Notice of Exercise
be required.  The Holder shall not be required to deliver the original Warrant
in order to effect an exercise hereunder. Execution and delivery of the Exercise
Notice shall have the same effect as cancellation of the original Warrant and
issuance of a New Warrant evidencing the right to purchase the remaining number
of Warrant Shares, if any.  The aggregate exercise price of this Warrant, except
for the Exercise Price, was pre-funded to the Company on or before the Original
Issue Date, and consequently no additional consideration (other than the
Exercise Price) shall be required by to be paid by the Holder to effect any
exercise of this Warrant.  The Holder shall not be entitled to the return or
refund of all, or any portion, of such pre-funded exercise price under any
circumstance or for any reason whatsoever.



--------------------------------------------------------------------------------

5.     Delivery of Warrant Shares.
 
(a) Upon exercise of this Warrant, the Company shall promptly (but in no event
later than two (2) Trading Days after the Exercise Date), upon the request of
the Holder, credit such aggregate number of shares of Common Stock to which the
Holder is entitled pursuant to such exercise to the Holder’s or its designee’s
balance account with The Depository Trust Company (“DTC”) through its Deposit /
Withdrawal At Custodian system, or if the Transfer Agent is not participating in
the Fast Automated Securities Transfer Program (the “FAST Program”) or if the
certificates are required to bear a legend regarding restriction on
transferability, issue and dispatch by overnight courier to the address as
specified in the Exercise Notice, a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder is entitled pursuant to such
exercise. The Holder, or any natural person or legal entity (each, a “Person”)
so designated by the Holder to receive Warrant Shares, shall be deemed to have
become the holder of record of such Warrant Shares as of the time of delivery of
the Exercise Notice on the Exercise Date, irrespective of the date such Warrant
Shares are credited to the Holder’s DTC account or the date of delivery of the
certificates evidencing such Warrant Shares, as the case may be.  While this
Warrant remains outstanding, the Company shall maintain a transfer agent that
participates in the FAST Program.
 
(b) If by the close of the fifth (5th) Trading Day after the Exercise Date, the
Company fails to deliver to the Holder a certificate representing the required
number of Warrant Shares in the manner required pursuant to Section 5(a) or
fails to credit the Holder’s balance account with DTC for such number of Warrant
Shares to which the Holder is entitled, and if after such second (2nd) Trading
Day and prior to the receipt of such Warrant Shares, the Holder purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall,
within two (2) Trading Days after the Holder’s request and in the Holder’s sole
and absolute discretion, either (1) pay in cash to the Holder an amount equal to
the Holder’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased, at which point the Company’s obligation
to deliver such certificate (and to issue such Warrant Shares) shall terminate
or (2) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Warrant Shares and pay cash to the Holder in an
amount equal to the excess (if any) of Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased in
the Buy-In over the product of (A) the number of shares of Common Stock
purchased in the Buy-In, times (B) the Closing Sale Price of a share of Common
Stock on the Exercise Date.
 
(c) To the extent permitted by law and subject to Section 5(b), the Company’s
obligations to issue and deliver Warrant Shares in accordance with and subject
to the terms hereof (including the limitations set forth in Section 11 below)
are absolute and unconditional, irrespective of any action or inaction by the
Holder to enforce the same, any waiver or consent with respect to any provision
hereof, the recovery of any judgment against any Person or any action to enforce
the same, or any setoff, counterclaim, recoupment, limitation or termination, or
any breach or alleged breach by the Holder or any other Person of any obligation
to the Company or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance that might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Warrant Shares. Subject to Section 5(b), nothing herein shall limit
the Holder’s right to pursue any other remedies available to it hereunder, at
law or in equity including, without limitation, a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.
 
6.     Charges, Taxes and Expenses. Issuance and delivery of certificates for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, transfer agent fee or other
incidental tax or expense (excluding any applicable stamp duties) in respect of
the issuance of such certificates, all of which taxes and expenses shall be paid
by the Company; provided, however, that the Company shall not be required to pay
any tax that may be payable in respect of any transfer involved in the
registration of any certificates for Warrant Shares or the Warrants in a name
other than that of the Holder or an Affiliate thereof. The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.



--------------------------------------------------------------------------------

7.     Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction (in such case)
and, in each case, a customary and reasonable indemnity (but not the posting of
any surety or other bond), if requested by the Company. Applicants for a New
Warrant under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third party costs as
the Company may prescribe.  If a New Warrant is requested as a result of a
mutilation of this Warrant, then the Holder shall deliver such mutilated Warrant
to the Company as a condition precedent to the Company’s obligation to issue the
New Warrant.
 
8.     Reservation of Warrant Shares. The Company covenants that it will, at all
times while this Warrant is outstanding, reserve and keep available out of the
aggregate of its authorized but unissued and otherwise unreserved Common Stock,
solely for the purpose of enabling it to issue Warrant Shares upon exercise of
this Warrant as herein provided, the number of Warrant Shares that are initially
issuable and deliverable upon the exercise of this entire Warrant, free from
preemptive rights or any other contingent purchase rights of persons other than
the Holder (taking into account the adjustments and restrictions of Section 9).
The Company covenants that all Warrant Shares so issuable and deliverable shall,
upon issuance and the payment of the applicable Exercise Price in accordance
with the terms hereof, be duly and validly authorized, issued and fully paid and
non-assessable. The Company will take all such action as may be reasonably
necessary to assure that such shares of Common Stock may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of any securities exchange or automated quotation system upon which
the Common Stock may be listed.  The Company further covenants that it will not,
without the prior written consent of the Holder, take any actions to increase
the par value of the Common Stock at any time while this Warrant is outstanding.
 
9.     Certain Adjustments. The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.
 
(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding, (i) pays a stock dividend on its Common Stock or otherwise makes
a distribution on any class of capital stock issued and outstanding on the
Original Issue Date and in accordance with the terms of such stock on the
Original Issue Date or as amended, as described in the Registration Statement,
that is payable in shares of Common Stock, (ii) subdivides its outstanding
shares of Common Stock into a larger number of shares of Common Stock, (iii)
combines its outstanding shares of Common Stock into a smaller number of shares
of Common Stock or (iv) issues by reclassification of shares of capital stock
any additional shares of Common Stock of the Company, then in each such case the
Exercise Price shall be multiplied by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding immediately before such
event and the denominator of which shall be the number of shares of Common Stock
outstanding immediately after such event. Any adjustment made pursuant to clause
(i) of this paragraph shall become effective immediately after the record date
for the determination of stockholders entitled to receive such dividend or
distribution, provided, however, that if such record date shall have been fixed
and such dividend is not fully paid on the date fixed therefor, the Exercise
Price shall be recomputed accordingly as of the close of business on such record
date and thereafter the Exercise Price shall be adjusted pursuant to this
paragraph as of the time of actual payment of such dividends. Any adjustment
pursuant to clause (ii) or (iii) of this paragraph shall become effective
immediately after the effective date of such subdivision or combination.
 
(b) Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, distributes to all holders of Common Stock for no consideration (i)
evidences of its indebtedness, (ii) any security (other than a distribution of
Common Stock covered by the preceding paragraph) or (iii) rights or warrants to
subscribe for or purchase any security, or (iv) cash or any other asset (in each
case, “Distributed Property”), then, upon any exercise of this Warrant that
occurs after the record date fixed for determination of stockholders entitled to
receive such distribution, the Holder shall be entitled to receive, in addition
to the Warrant Shares otherwise issuable upon such exercise (if applicable), the
Distributed Property that such Holder would have been entitled to receive in
respect of such number of Warrant Shares had the Holder been the record holder
of such Warrant Shares immediately prior to such record date without regard to
any limitation on exercise contained therein. The Company covenants that it
will, at all times while this Warrant is outstanding, reserve and keep available
all Distributed Property that the Holder shall be entitled to receive hereunder,
solely for the purpose of fulfilling its obligations pursuant to this Section
9(b).



--------------------------------------------------------------------------------

(c) Fundamental Transactions. If, at any time while this Warrant is outstanding
(i) the Company effects any merger or consolidation of the Company with or into
another Person, in which the Company is not the surviving entity and in which
the stockholders of the Company immediately prior to such merger or
consolidation do not own, directly or indirectly, at least 50% of the voting
power of the surviving entity immediately after such merger or consolidation,
(ii) the Company effects any sale to another Person of all or substantially all
of its assets in one transaction or a series of related transactions, (iii)
pursuant to any tender offer or exchange offer (whether by the Company or
another Person), holders of capital stock tender shares representing more than
50% of the voting power of the capital stock of the Company and the Company or
such other Person, as applicable, accepts such tender for payment, (iv) the
Company consummates a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of the voting power of the capital stock of the Company
(except for any such transaction in which the stockholders of the Company
immediately prior to such transaction maintain, in substantially the same
proportions, the voting power of such Person immediately after the transaction)
or (v) the Company effects any reclassification of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (other than
as a result of a subdivision or combination of shares of Common Stock covered by
Section 9(a) above) (in any such case, a “Fundamental Transaction”), then
following such Fundamental Transaction the Holder shall have the right to
receive, upon exercise of this Warrant, the same amount and kind of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant without regard to any limitations
on exercise contained herein (the “Alternate Consideration”). The Company shall
not effect any Fundamental Transaction in which the Company is not the surviving
entity or the Alternate Consideration includes securities of another Person
unless (i) the Alternate Consideration is solely cash and the Company provides
for the simultaneous “cashless exercise” of this Warrant pursuant to Section 10
below or (ii) prior to or simultaneously with the consummation thereof, any
successor to the Company, surviving entity or other Person (including any
purchaser of assets of the Company) shall assume the obligation to deliver to
the Holder such Alternate Consideration as, in accordance with the foregoing
provisions, the Holder may be entitled to receive, and the other obligations
under this Warrant. The provisions of this paragraph (c) shall similarly apply
to subsequent transactions analogous of a Fundamental Transaction type.
 
(d) Number of Warrant Shares. Simultaneously with any adjustment to the Exercise
Price pursuant to Section 9, the number of Warrant Shares that may be purchased
upon exercise of this Warrant shall be increased or decreased proportionately,
so that after such adjustment the aggregate Exercise Price payable hereunder for
the increased or decreased number of Warrant Shares shall be the same as the
aggregate Exercise Price in effect immediately prior to such adjustment.
 
(e) Calculations. All calculations under this Section 9 shall be made to the
nearest one-tenth of one cent or the nearest share, as applicable.
 
(f) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 9, the Company at its expense will, at the written request of the
Holder, promptly compute such adjustment, in good faith, in accordance with the
terms of this Warrant and prepare a certificate setting forth such adjustment,
including a statement of the adjusted Exercise Price and adjusted number or type
of Warrant Shares or other securities issuable upon exercise of this Warrant (as
applicable), describing the transactions giving rise to such adjustments and
showing in detail the facts upon which such adjustment is based. Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Holder and to the Company’s transfer agent.



--------------------------------------------------------------------------------

(g) Notice of Corporate Events. If, while this Warrant is outstanding, the
Company (i) declares a dividend or any other distribution of cash, securities or
other property in respect of its Common Stock, including, without limitation,
any granting of rights or warrants to subscribe for or purchase any capital
stock of the Company or any subsidiary, (ii) authorizes or approves, enters into
any agreement contemplating or solicits stockholder approval for any Fundamental
Transaction or (iii) authorizes the voluntary dissolution, liquidation or
winding up of the affairs of the Company, then, except if such notice and the
contents thereof shall be deemed to constitute material non-public information,
the Company shall deliver to the Holder a notice of such transaction at least
ten (10) days prior to the applicable record or effective date on which a Person
would need to hold Common Stock in order to participate in or vote with respect
to such transaction; provided, however, that the failure to deliver such notice
or any defect therein shall not affect the validity of the corporate action
required to be described in such notice. In the event such notice and the
contents thereof shall be deemed to constitute material non-public information,
the Company shall (on the same time frame set forth in the immediately prior
sentence) offer the Holder the ability to sign a confidentiality agreement
related thereto sufficient to allow the Holder to receive such notice, and the
Company shall deliver such notice immediately upon execution of such
confidentiality agreement.  In addition, if while this Warrant is outstanding,
the Company authorizes or approves, enters into any agreement contemplating or
solicits stockholder approval for any Fundamental Transaction contemplated by
Section 9(c), other than a Fundamental Transaction under clause (iii) of Section
9(c), the Company shall deliver to the Holder a notice of such Fundamental
Transaction at least thirty (30) days prior to the date such Fundamental
Transaction is consummated. Holder agrees to maintain any information disclosed
pursuant to this Section 9(g) in confidence until such information is publicly
available, and shall comply with applicable law with respect to trading in the
Company’s securities following receipt any such information.
 
10.   Payment of Exercise Price. Notwithstanding anything contained herein to
the contrary, the Holder may, in its sole discretion, satisfy its obligation to
pay the Exercise Price through a “cashless exercise”, in which event the Company
shall issue to the Holder the number of Warrant Shares determined as follows:
 
X = Y [(A-B)/A]
 
where:
 
“X” equals the number of Warrant Shares to be issued to the Holder;
 
“Y” equals the total number of Warrant Shares with respect to which this Warrant
is then being exercised;
 
“A” equals  (i) the last Closing Sale Price of the shares of Common Stock (as
reported by Bloomberg Financial Markets) on the Trading Day immediately
preceding the Exercise Date if the Exercise Notice is delivered prior to market
close on the Exercise Date, or (ii) the last Closing Sale Price of the shares of
Common Stock (as reported by Bloomberg Financial Markets) on the Exercise Date
if the Exercise Notice is delivered following market close on the Exercise Date;
and
 
“B” equals the Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.
 
For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a “cashless
exercise” transaction shall be deemed to have been acquired by the Holder, the
Warrant Shares shall take on the registered characteristics of the Warrants
being exercised, and the holding period for the Warrant Shares shall be deemed
to have commenced, on the date this Warrant was originally issued (provided that
the Commission continues to take the position that such treatment is proper at
the time of such exercise). In the event that the Registration Statement or
another registration statement registering the issuance of Warrant Shares is,
for any reason, not effective at the time of exercise of this Warrant, then the
Warrant may only be exercised through a cashless exercise, as set forth in this
Section 10. Except as set forth in Section 5(b) (Buy-In remedy) and Section 12
(payment of cash in lieu of fractional shares), in no event will the exercise of
this Warrant be settled in cash.



--------------------------------------------------------------------------------

11.   Limitations on Exercise.


(a)    Notwithstanding anything to the contrary contained herein, the Company
shall not effect any exercise of this Warrant, and the Holder shall not be
entitled to exercise this Warrant for a number of Warrant Shares in excess of
that number of Warrant Shares which, upon giving effect or immediately prior to
such exercise, would cause (i) the aggregate number of shares of Common Stock
beneficially owned by the Holder and its Affiliates and any other Persons whose
beneficial ownership of Common Stock would be aggregated with the Holder’s for
purposes of Section 13(d) of the Exchange Act, to exceed 9.99% (the “Maximum
Percentage”) of the total number of issued and outstanding shares of Common
Stock of the Company following such exercise, or (ii) the combined voting power
of the securities of the Company beneficially owned by the Holder and its
Affiliates and any other Persons whose beneficial ownership of Common Stock
would be aggregated with the Holder’s for purposes of Section 13(d) of the
Exchange Act to exceed 9.99% of the combined voting power of all of the
securities of the Company then outstanding following such exercise. For purposes
of this Warrant, in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (x) the Company’s most recent Form 10-Q or Form 10-K, as the
case may be, filed with the Commission prior to the date hereof, (y) a more
recent public announcement by the Company or (z) any other notice by the Company
or the Transfer Agent setting forth the number of shares of Common Stock
outstanding. Upon the written request of the Holder, the Company shall within
three (3) Trading Days confirm in writing or by electronic mail to the Holder
the number of shares of Common Stock then outstanding. In any case, the number
of outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the Holder since the date as of which such number of outstanding shares of
Common Stock was reported. By written notice to the Company, the Holder may from
time to time increase or decrease the Maximum Percentage to any other percentage
not in excess of 19.99% specified in such notice; provided that any such
increase will not be effective until the sixty-first (61st) day after such
notice is delivered to the Company. For purposes of this Section 11(a), the
aggregate number of shares of Common Stock or voting securities beneficially
owned by the Holder and its Affiliates and any other Persons whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Exchange Act shall include the shares of Common Stock
issuable upon the exercise of this Warrant with respect to which such
determination is being made, but shall exclude the number of shares of Common
Stock which would be issuable upon (x) exercise of the remaining unexercised and
non-cancelled portion of this Warrant by the Holder and (y) exercise or
conversion of the unexercised, non-converted or non-cancelled portion of any
other securities of the Company that do not have voting power (including without
limitation any securities of the Company which would entitle the holder thereof
to acquire at any time Common Stock, including without limitation any debt,
preferred stock, right, option, warrant or other instrument that is at any time
convertible into or exercisable or exchangeable for, or otherwise entitles the
holder thereof to receive, Common Stock), is subject to a limitation on
conversion or exercise analogous to the limitation contained herein and is
beneficially owned by the Holder or any of its Affiliates and other Persons
whose beneficial ownership of Common Stock would be aggregated with the Holder’s
for purposes of Section 13(d) of the Exchange Act.
 
(b)    This Section 11 shall not restrict the number of shares of Common Stock
which a Holder may receive or beneficially own in order to determine the amount
of securities or other consideration that such Holder may receive in the event
of a Fundamental Transaction as contemplated in Section 9(c) of this Warrant.
 
12.   No Fractional Shares. No fractional Warrant Shares will be issued in
connection with any exercise of this Warrant. In lieu of any fractional shares
that would otherwise be issuable, the number of Warrant Shares to be issued
shall be rounded down to the next whole number and the Company shall pay the
Holder in cash the fair market value (based on the Closing Sale Price) for any
such fractional shares.
 
13.   Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the time
of transmission, if such notice or communication is delivered via facsimile or
e-mail at the facsimile number or e-mail address specified in the books and
records of the Transfer Agent prior to 5:30 P.M., New York City time, on a
Trading Day so long as the sender of an e-mail has not received an automated
notice of delivery failure from the proposed recipient’s computer server, (ii)
the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile or e-mail at the facsimile number or
e-mail address specified in the books and records of the Transfer Agent on a day
that is not a Trading Day or later than 5:30 P.M., New York City time, on any
Trading Day so long as the sender of an e-mail has not received an automated
notice of delivery failure from the proposed recipient’s computer server, (iii)
the Trading Day following the date of mailing, if sent by nationally recognized
overnight courier service specifying next business day delivery, or (iv) upon
actual receipt by the Person to whom such notice is required to be given, if by
hand delivery.  To the extent that any notice provided hereunder constitutes, or
contains, material, non-public information regarding the Company or any
subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K.



--------------------------------------------------------------------------------

14.   Warrant Agent. The Company shall initially serve as warrant agent under
this Warrant. Upon thirty (30) days’ notice to the Holder, the Company may
appoint a new warrant agent. Any corporation into which the Company or any new
warrant agent may be merged or any corporation resulting from any consolidation
to which the Company or any new warrant agent shall be a party or any
corporation to which the Company or any new warrant agent transfers
substantially all of its corporate trust or shareholders services business shall
be a successor warrant agent under this Warrant without any further act. Any
such successor warrant agent shall promptly cause notice of its succession as
warrant agent to be mailed (by first class mail, postage prepaid) to the Holder
at the Holder’s last address as shown on the Warrant Register. Notwithstanding
anything to the contrary contained herein or in any warrant agency agreement
that the Company may enter into in the future, the Holder shall be entitled to
elect to receive, or continue to hold, this Warrant in certificated form, in
which case the terms set forth in any such warrant agency agreement shall not
apply to this Warrant.
 
15.   Miscellaneous.
 
(a) No Rights as a Stockholder. The Holder, solely in such Person’s capacity as
a holder of this Warrant, shall not be entitled to vote or receive dividends or
be deemed the holder of share capital of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person’s capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, amalgamation, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.
 
(b) Authorized Shares.
 
(i) Except and to the extent as waived or consented to by the Holder, the
Company shall not by any action, including, without limitation, amending its
certificate or articles of incorporation or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such actions as
may be necessary or appropriate to protect the rights of Holder as set forth in
this Warrant against impairment. Without limiting the generality of the
foregoing, the Company will (a) not increase the par value of any Warrant Shares
above the amount payable therefor upon such exercise immediately prior to such
increase in par value, (b) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and non-assessable Warrant Shares upon the exercise of this Warrant, and (c) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
necessary to enable the Company to perform its obligations under this Warrant.
 
(ii) Before taking any action which would result in an adjustment in the number
of Warrant Shares for which this Warrant is exercisable or in the Exercise
Price, the Company shall obtain all such authorizations or exemptions thereof,
or consents thereto, as may be necessary from any public regulatory body or
bodies having jurisdiction thereof.
 
(c) Successors and Assigns. Subject to the restrictions on transfer set forth in
this Warrant and compliance with applicable securities laws, this Warrant may be
assigned by the Holder. This Warrant may not be assigned by the Company without
the written consent of the Holder, except to a successor in the event of a
Fundamental Transaction. This Warrant shall be binding on and inure to the
benefit of the Company and the Holder and their respective successors and
assigns. Subject to the preceding sentence, nothing in this Warrant shall be
construed to give to any Person other than the Company and the Holder any legal
or equitable right, remedy or cause of action under this Warrant. This Warrant
may be amended only in writing signed by the Company and the Holder, or their
successors and assigns.
 
(d) Amendment and Waiver. Except as otherwise provided herein, the provisions of
the Warrants may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holders of Warrants
representing no less than a majority of the Warrant Shares obtainable upon
exercise of the Warrants then outstanding.
 
(e) Acceptance. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.



--------------------------------------------------------------------------------

(f) Governing Law; Jurisdiction. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH OF THE
COMPANY AND THE HOLDER HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS),
AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT. EACH OF THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED
MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PERSON AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT AND AGREES THAT SUCH SERVICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW. EACH OF THE COMPANY AND THE HOLDER HEREBY WAIVES
ALL RIGHTS TO A TRIAL BY JURY.
 
(g) Headings. The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.
 
(h) Severability. In case any one or more of the provisions of this Warrant
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby, and the Company and the Holder will
attempt in good faith to agree upon a valid and enforceable provision which
shall be a commercially reasonable substitute therefor, and upon so agreeing,
shall incorporate such substitute provision in this Warrant.
 
(i) Interpretation. For purposes of this Warrant, (a) the words “include,”
“includes” and “including” are deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; and (c) the words “herein,”
“hereof, “hereby,” “hereto” and “hereunder” refer to this Warrant as a whole.
Unless the context otherwise requires, references herein: (x) to sections and
schedules mean the sections of, and schedules attached to, this Warrant; (y) to
an agreement, instrument, or other document means such agreement, instrument, or
other document (as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof/without regard to subsequent
amendments, supplements, and modifications thereto); and (z) to a statute means
such statute (as amended from time to time and includes/enforced at the time and
date of this Warrant becoming effective) and does not include any successor
legislation thereto and any regulations promulgated thereunder. This Warrant
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The schedules referred to herein shall be
construed with, and as an integral part of, this Warrant to the same extent as
if they were set forth verbatim herein. All references to “$” or “dollars” mean
the lawful currency of the United States of America. Whenever the singular is
used in this Warrant, the same shall include the plural, and whenever the plural
is used herein, the same shall include the singular, where appropriate.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has caused this Warrant to be duly executed
by its authorized officer as of the date first indicated above.



 
COMPANY:
     
BIOCRYST PHARMACEUTICALS, INC.
       
By:


 
Name:
Alane Barnes
 
Title:
Senior Vice President and Chief Legal Officer




--------------------------------------------------------------------------------


SCHEDULE 1
 
FORM OF EXERCISE NOTICE
 
[To be executed by the Holder to purchase shares of Common Stock under the
Warrant]
 
Ladies and Gentlemen:
 
(1)   The undersigned is the Holder of Warrant No. __ (the “Warrant”) issued by
BioCryst Pharmaceuticals, Inc., a Delaware corporation (the “Company”).
Capitalized terms used herein and not otherwise defined herein have the
respective meanings set forth in the Warrant.
 
(2)   The undersigned hereby exercises its right to purchase Warrant Shares
pursuant to the Warrant.
 
(3)   The Holder intends that payment of the Exercise Price shall be made as
(check one):



 
☐
Cash Exercise




 
☐
“Cashless Exercise” under Section 10 of the Warrant



(4)   If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$ in immediately available funds to the Company in accordance with the terms of
the Warrant.
 
(5)   Pursuant to this Exercise Notice, the Company shall deliver to the Holder
Warrant Shares determined in accordance with the terms of the Warrant.
 
(6)   By its delivery of this Exercise Notice, the undersigned represents and
warrants to the Company that in giving effect to the exercise evidenced hereby
the Holder will not beneficially own in excess of the number of shares of Common
Stock (as determined in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended) permitted to be owned under Section 11(a) of the
Warrant to which this notice relates.


Dated:
   



Name of Holder:
   



By:
   
Name:
   
Title:
   

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)





--------------------------------------------------------------------------------